DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/21 has been entered.
 Election/Restrictions
Newly submitted claim 46 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
New claim 46 is directed to an electric connection assembly with multiple perforating guns and a tandem sub with a seal.
The election in response to the Requirement for Restriction/Election dated 8/5/2019 was to select Invention I, Species A II, Species B I. directed to Dart holders, a dart puck and darts as shown in figure 6B. New claim does not conform the elected species, as it is not directed to a dart holder and or a dart.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for 46 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Furthermore, the Examiner notes that as this new claim is directed to a non-elected species, Applicant has the right to pursue the claimed subject matter in further filings as either a division or a continuation, as is applicable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Brewer on 9/24/2021.
The application has been amended as follows: 
Claims 25-35 and 42-44 are cancelled.

Allowable Subject Matter
Claims 11, 14, 18-19, 23, 36-37 and 41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the claimed invention is US 4164886 A to Hallmark, as applied in the last office action. Amendments to the claims require that the dart tip be located in the internal gun barrel of the upstream perforation gun. In other words the dart protecting the downhole gun switch from an uphold perforation. The Examiner agrees with applicant that it would not have been obvious to modify Hallmark to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674